On Rehearing.
MONROE, C. J.
This suit was originally brought against Fromherz & Drennan for the recovery of damages sustained by plaintiff as alleged in the opinion heretofore handed down; but after they had answered alleging that the damage, if any, was caused by E. X Lamothe or D. G. Villere operating as independent contractors, plaintiff filed a supplemental petition bringing those two persons into the case and praying for judgment, in solido, against all the defendants. The district court gave judgment against Fromherz & Drennan alone (for $1,000), ignoring the demand against Lamothe and Villere, and from that judgment Fromherz & Drennan and the plaintiff appealed. In this court thé *1091judgment against Fromherz & Drennan was reversed, and the suit, as to them, dismissed, and, as in the district court, no disposition was made of the claim against Lamothe and Villere, the omission being attributable to the fact that the argument of plaintiff’s counsel was directed mainly to the' support of her claim against Fromherz & Drennan, and that the attention of the court was thereby distracted from the circumstance that plaintiff also had appealed from the judgment of the district court, thereby preserving her rights against the other defendants; and it was for the correction of that error that the rehearing was granted, no change of opinion having come about as to the nonliability of Fromherz & Drennan.
We find from the evidence that Fromherz & Drennan having entered into a contract for the demolition of certain buildings on the river side of St. Charles, between South and Girod, streets, and the erection of another upon their site, sublet the contract for the work of demolition and removal of the débris to the defendant Lamothe, who contracted with the defendant Villere, to haul away a portion of the débris, and that both Lamothe and Villere operated as independent contractors, each of them employing and discharging his own laborers, and doing, in his own way, the work which he had contracted to do, without direction or control, as to the manner 'of its doing from or by the party with whom he had contracted. Lamothe contracted with Villere upon such terms as he thought proper (being at so much per load) to do certain hauling for him, and Villere provided his own carts, employed his own drivers, and had the hauling done under his own supervision, or the supervision of a foreman who took his instructions from his employer, and Lamothe exercised no more control over the manner of executing that contract, or the means employed, than did Fromherz & Drennan in the matter of their contract with Lamothe; the only right reserved to either being to see that the work contracted for was done before paying for it. We further find that the plaintiff, her daughter, and three other ladies were riding down St. Charles street between the two streets mentioned upon the side nearest that upon which the work of demolition had been going on, and that, the trafile becoming congested, their automobile was stopped, with a mail wagon immediately in front of it and another automobile immediately behind it; that while it was standing in that position, one of Villere’s wagons, loaded with lime, brick, and other débris, or, perhaps, with brick alone, drawn by two mules, and driven by a negro man, came out of the premises in question and ran into it, or so nearly into it, that the pole or tongue of the wagon was projected into the tonneau, immediately in front of, and in such proximity to, the faces of the three ladies occupying the back seat as greatly to endanger them; that plaintiff, who was seated in the middle, seeing the approaching danger, raised her right hand, partly, perhaps, with the instinct of self-preservation, and also in an effort to push back and out of the way of that danger the lady who was seated to her right, and nearest to it, and that, in so doing, her hand was caught in the iron ring, at the end of the wagon tongue, and her little finger crushed between the ring and some one of the supports which upheld the top of the automobile, producing a compound fracture of that finger, bruising several of the other fingers and inflicting a severe shock to the nervous system of the plaintiff who has attained sufficient age to have grown children.
As we read the testimony, the conduct of the driver of the wagon was utterly reckless. The vehicles in the street were blocked and unable to move, and were in plain sight from the premises, say, 30 feet distant, from which the wagon started, and no explanation of, *1093or excuso for, its running into the automobile is offergd. Plaintiff suffered exquisite pain at the moment, and has suffered more or less since that time. She was under the care of a surgeon for about a month, and had antitoxin administered to her to guard against tetanus. At the date of the trial, nearly a year after the accident, she complained of being very much disabled, but her surgeon seemed to think that she'will recover from that. The case was tried in the district court before a jury, who found for plaintiff (though against Fromherz & Drennan) in the sum of $1,000. We find no reason for condemning Mr. Villere in a larger amount.
Proceeding, then, to render such judgment as should have been rendered by the court a qua:
It is ordered and decreed that plaintiff have judgment against the defendant Dennis G. Villere in the sum of $1,000, with legal interest thereon from the date of this judgment, and all costs of this suit. And in view of the fact that the case is now decided upon issues not heretofore considered, it is further ordered that the right be accorded to the litigants who are now concerned to apply for a rehearing within the usual delay.